               Case 1:21-cv-07471 Document 1 Filed 09/07/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
 OMEGA AUGUSTUS,
                                                                            Civil Case No.: 21-cv-7471
                                            Plaintiff,
                                                                            COMPLAINT
                  -against-
                                                                            PLAINTIFF DEMANDS
                                                                            A TRIAL BY JURY
 THE NEW YORK AND PRESBYTERIAN HOSPITAL,
 AMN SERVICES OF NEW YORK, LLC, ONWARD
 HEALTHCARE, LLC, ONWARD HEALTHCARE, INC.,
 CLAUDIA DUZLA, individually, and
 RONDA WINTER, individually,

                                            Defendants.
------------------------------------------------------------------------X

        Plaintiff, OMEGA AUGUSTUS (hereinafter referred to as “Plaintiff”), by and through

her attorneys, Derek Smith Law Group, PLLC, hereby complains of Defendants, THE NEW

YORK AND PRESBYTERIAN HOSPITAL, AMN SERVICES OF NEW YORK, LLC,

ONWARD HEALTHCARE, LLC, ONWARD HEALTHCARE, INC., CLAUDIA DUZLA,

individually, and RONDA WINTER, individually (hereinafter collectively referred to as

“Defendants”), upon information and belief, as follows:

                                          NATURE OF CASE

        1.      Plaintiff complains pursuant to Title VII of the Civil Rights Act of 1964, as

codified, 42 U.S.C. §§ 2000e to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act

of 1991, Pub. L. No. 102-166) (“Title VII”); the Americans with Disabilities Act of 1990

(“ADA”), as amended; the laws of the State of New York (“NYSHRL”); and the Administrative

Code of the City of New York (“NYCHRL”); based upon the supplemental jurisdiction of this

Court pursuant to United Mine Workers of America v. Gibbs, 383 U.S. 715 (1966) and 28 U.S.C.

§ 1367, seeking declaratory and injunctive relief and damages to redress the injuries Plaintiff

has suffered as a result of, inter alia, Defendants’ sex/gender discrimination, pregnancy

discrimination, disability discrimination, retaliation, and wrongful termination against Plaintiff.
              Case 1:21-cv-07471 Document 1 Filed 09/07/21 Page 2 of 15




                                JURISDICTION AND VENUE

       2.      Jurisdiction of this action is conferred upon this Court as this case involves a

Federal Question under Title VII and the ADA. The Court also has jurisdiction pursuant to 28

U.S.C. §1331, §1343 and pendent jurisdiction thereto.

       3.      Additionally, this Court has supplemental jurisdiction under the State and City

law causes of action asserted in this action.

       4.      On or about June 3, 2020, Plaintiff filed a Charge with the Equal Employment

Opportunities Commission (“EEOC”) (Charge No.  520-2020-03875).

       5.      On or about June 12, 2021, Plaintiff received a Right to Sue Letter from the EEOC.

       6.      Plaintiff satisfied all administrative prerequisites and is filing this case within

ninety (90) days of receiving the Right to Sue Letter.

       7.      Venue is proper in this District based upon the fact that the events or omissions

that give rise to the claims asserted herein occurred within the Southern District of New York.


                                            PARTIES

       8.      Plaintiff is an individual female, who is a resident of the State of New York,

Monroe County.

       9.      At all times material, Defendant THE NEW YORK AND PRESBYTERIAN

HOSPITAL (hereinafter “NYP”) is a domestic not-for-profit corporation, duly existing by the

virtue and laws of the State of New York that does business in the State of New York.

       10.   At all times material, Defendant NYP was and is a nonprofit academic medical

center located in New York City.

       11.   At all times material, Defendant AMN SERVICES OF NEW YORK, LLC

(hereinafter referred to as “AMN”) is a foreign limited liability company duly existing by the

virtues and laws of the State of North Carolina that does business in the State of New York.



                                                 2
  
             Case 1:21-cv-07471 Document 1 Filed 09/07/21 Page 3 of 15




        12.   At all times material, Defendant AMN was and is a healthcare workforce

solutions company that does business nationwide.

        13.   At all times material, Defendants ONWARD HEALTHCARE, LLC and

ONWARD HEALTHCARE, INC. (hereinafter collectively referred to as “ONWARD”) are

foreign limited liability companies duly existing by the virtues and laws of the State of

Delaware that does business in the State of New York.

        14.   At all times material, Defendants ONWARD was and is a traveling nurse staffing

agency that does business nationwide.

        15.   At all times material, Defendants NYP, AMN, and ONWARD (hereinafter

collectively referred to as “Defendants”) were joint employers over Plaintiff.

        16.   At all times material, Defendant CLAUDIA DUZLA (hereinafter referred to as

“DUZLA”) is an individual female, who is a resident of the State of New York.

        17.   At all times material, Defendants employed Duzla as an Emergency Room Nurse

Manager.

        18.   At all times material, Defendant Duzla held supervisory authority over Plaintiff,

controlling many tangible aspects of Plaintiff’s job duties, including the power to hire and fire

Plaintiff.

        19.   At all times material, Defendant RONDA WINTER (hereinafter referred to as

“WINTER”) is an individual female, who is a resident of the State of New York.

        20.   At all times material, Defendants employed Winter as Agency Clinical Manager.

        21.   At all times material, Defendant Winter held supervisory authority over Plaintiff,

controlling many tangible aspects of Plaintiff’s job duties, including the power to hire and fire

Plaintiff.

        22.   At all times material, Defendants meet the definition of an “employer” under all

applicable state and local statutes.


                                               3
  
           Case 1:21-cv-07471 Document 1 Filed 09/07/21 Page 4 of 15




                                      MATERIAL FACTS

       23.   In March 2020, Defendants hired Plaintiff as a Registered Nurse to work at New

York Presbyterian Lower Manhattan Hospital.

       24.   Plaintiff previously worked for Defendants as a nurse, under both short and long-

term employment contracts, and always performed her job duties to the highest standards.

       25.   On April 15, 2020, Plaintiff informed DUZLA, Defendants’ Emergency Room

Nurse Manager, that she was pregnant.

       26.   On April 17, 2020, during Plaintiff’s scheduled shift, Plaintiff informed

Defendant Duzla that Plaintiff’s doctor had advised her to limit strenuous physical activity

during her pregnancy.

       27.   On April 20, 2020, Plaintiff received a medical note from her doctor supporting

Plaintiff’s request for a reasonable accommodation and emailed it to Defendant Duzla, who did

not respond to Plaintiff’s request.

       28.   The following day, on April 21, 2020, Defendants’ Agency Clinical Manager,

WINTER, contacted Plaintiff via telephone to discuss her pregnancy and medical note.

       29.   During this conversation, Defendant Winter notified Plaintiff that Defendants

would be unable to accommodate Plaintiff’s request for light duty during the remainder of her

pregnancy.

       30.   Quite shockingly, Defendant Winter continued to inform Plaintiff that her

employment with Defendants was terminated effective immediately.

       31.   Plaintiff was completely taken aback by Defendants blatant discrimination against

her as a result of her pregnancy and reasonable accommodation request.

       32.   Further, Defendants failed to engage in any interactive dialogue with Plaintiff with

respect to her job duties and/or medical restrictions before summarily and unjustifiably

terminating Plaintiff’s employment.


                                               4
  
            Case 1:21-cv-07471 Document 1 Filed 09/07/21 Page 5 of 15




         33.   Plaintiff, in a desperate plea to keep her job, advised Defendant Winter that there

were many ways for Defendants to accommodate her request for light duty during the

remainder of her pregnancy. Specifically, Plaintiff informed Defendant Winter that she knew

of numerous positions within the hospital emergency room where she could work pursuant to

her medical restrictions.

         34.   However, despite Plaintiff’s efforts to save her job, Defendants neglected to

engage in the interactive process with Plaintiff.

         35.   After Plaintiff’s phone conversation with Defendant Winter, Plaintiff texted

Defendant Duzla to clarify her restrictions and remind Duzla that most, if not all, of Plaintiff’s

job duties as a registered nurse could still be performed, despite Plaintiff’s pregnancy and her

doctor’s recommendation of light duty. Notably, Plaintiff’s only substantive restriction was that

she could not transport patients by herself, and instead required assistance.

         36.   Shortly after, Defendant Duzla called Plaintiff and reconfirmed that the hospital

refused to accommodate Plaintiff’s request for light duty.

         37.   In response, Plaintiff also suggested that she be able to work in the pediatric unit

as a floater and work on the adult side of the emergency room, which would accommodate

Plaintiff’s medical restrictions.

         38.   However, Defendant Duzla proceeded to inform Plaintiff that her shifts had been

cancelled and she would get back to Plaintiff once she had a final determination from her “head

boss.”

         39.   On April 21, 2020, Plaintiff texted Defendant Duzla again to ask if she had any

updates from her boss with regard to reinstating Plaintiff’s employment with Defendants.

However, Defendant Duzla never replied to Plaintiff.

         40.   On April 22, 2020, Plaintiff called Defendant Winter to ask if she had any updates

for Plaintiff regarding the status of her employment. However, Defendant Winter never replied.


                                                 5
  
           Case 1:21-cv-07471 Document 1 Filed 09/07/21 Page 6 of 15




       41.   Defendants terminated Plaintiff’s employment less than a week after informing

them that she was pregnant.

       42.   At all times material, Defendants discriminated against Plaintiff on the basis of

her pregnancy, sex/gender, and disability/perceived disability.

       43.   At all times material, Defendants could have, yet failed to accommodate

Plaintiff’s request for a reasonable accommodation.

       44.   At all times material, Defendants failed to engage in the interactive process with

Plaintiff to consider whether a reasonable accommodation was possible.

       45.   At all times material, Defendants unlawfully terminated Plaintiff on the basis of

her pregnancy.

       46.   At all times material, Defendants retaliated against Plaintiff on the basis of her

request for reasonable accommodation.

       47.   Plaintiff hereby requests reinstatement.

       48.   As a result of Defendants’ actions, Plaintiff felt extremely humiliated, degraded,

victimized, embarrassed, and severely emotionally distressed.

       49.   As a result of Defendants’ discriminatory and intolerable treatment, Plaintiff

suffered and continues to suffer severe emotional distress and physical ailments.

       50.   As a result of the acts and conduct complained of herein, Plaintiff has suffered

and will continue to suffer the loss of income, the loss of salary, bonuses, benefits and other

compensation which such employment entails. Plaintiff also suffered future pecuniary losses,

emotional pain, humiliation, suffering, inconvenience, loss of enjoyment of life, and other non-

pecuniary losses. Plaintiff has further experienced severe emotional distress.

       51.   As Defendants’ conduct has been malicious, willful, outrageous, and conducted

with full knowledge of the law, Plaintiff demands punitive damages against all Defendants,

jointly and severally.


                                               6
  
             Case 1:21-cv-07471 Document 1 Filed 09/07/21 Page 7 of 15




          52.   The above are just some examples of the unlawful discrimination to which

Defendants subjected Plaintiff.

                                     CAUSES OF ACTION

                            AS A FIRST CAUSE OF ACTION
                        FOR DISCRIMINATION UNDER TITLE VII
                              [Against Corporate Defendant]

          53.   Plaintiff realleges and incorporates the allegations set forth in the paragraphs

above as though fully set forth herein.

          54.   Title VII states in relevant part as follows: “SEC. 2000e-2. [Section 703] (a)

Employer Practices; it shall be an unlawful employment practice for an employer - (1) to fail

or refuse to hire or to discharge any individual, or otherwise to discriminate against any

individual with respect to her/his compensation, terms, conditions, or privileges of

employment, because of such individual’s race, color, religion, sex, or national origin.”

          55.   Defendant engaged in unlawful employment practices prohibited by 42 U.S.C.

§2000e et seq., by discriminating against Plaintiff because of her sex/gender.

          56.   Moreover, Title VII, as amended in 1978 by the Pregnancy Discrimination Act

(“PDA”), provided that “women affected by pregnancy, childbirth, or related medical

conditions shall be treated the same for all employment related purposes…as other persons not

so affected but similar in their ability or inability to work.” 42 U.S.C. § 2000e(k).

          57.   Defendants engaged in unlawful employment practices by 42 U.S.C. §2000e et

seq., by discriminating against Plaintiff on the basis of her sex/gender and pregnancy.

          58.   Defendants violated the above and Plaintiff suffered numerous damages as a

result.




                                                7
  
             Case 1:21-cv-07471 Document 1 Filed 09/07/21 Page 8 of 15




                             AS A SECOND CAUSE OF ACTION
                           FOR RETALIATION UNDER TITLE VII
                               [Against Corporate Defendant]

          59.   Plaintiff realleges and incorporates the allegations set forth in the paragraphs

above as though fully set forth herein.

          60.   Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-3(a)

provides that it shall be unlawful employment practice for an employer: “(1) to . . . discriminate

against any of his employees . . . because [s]he has opposed any practice made an unlawful

employment practice by this subchapter, or because [s]he has made a charge, testified, assisted

or participated in any manner in an investigation, proceeding, or hearing under this

subchapter.”

          61.   Defendant engaged in unlawful employment practice prohibited by 42 U.S.C.

§2000e et seq. by retaliating against Plaintiff with respect to the terms, conditions or privilege

of employment because of her opposition to the unlawful employment practices of Defendant.

          62.   Defendants violated the above and Plaintiff suffered numerous damages as a

result.

                            AS A THIRD CAUSE OF ACTION
                            FOR DISCRIMINATION UNDER
                       THE AMERICANS WITH DISABILITIES ACT
                              [Against Corporate Defendant]

          63.   Plaintiff repeats and realleges each and every allegation made in the above

paragraphs of this complaint.

          64.   Plaintiff claims Defendant violated Title I of the Americans with Disabilities Act

of 1990 (Pub. L. 101-336) (ADA), as amended, as these titles appear in volume 42 of the United

States Code, beginning at section 12101.

          65.   SEC. 12112. [Section 102] specifically states “(a) General Rule. - No covered

entity shall discriminate against a qualified individual with a disability because of the disability

of such individual in regard to job application procedures, the hiring, advancement, or

                                                 8
  
             Case 1:21-cv-07471 Document 1 Filed 09/07/21 Page 9 of 15




discharge of employees, employee compensation, job training, and other terms, conditions, and

privileges of employment.”

          66.   Section 102 continues: “As used in subsection (a) of this section, the term

‘discriminate against a qualified individual on the basis of disability’ includes … (4) excluding

or otherwise denying equal jobs or benefits to a qualified individual because of the known

disability of an individual with whom the qualified individual is known to have a relationship

or association.”

          67.   Defendants violated the section cited herein by creating and maintaining

discriminatory working conditions, and otherwise discriminating and retaliating against the

Plaintiff because of his associated disability.

          68.   Plaintiff hereby makes a claim against Defendants under all of the applicable

paragraphs of the ADA.

          69.   Defendants violated the above and Plaintiff suffered numerous damages as a

result.

                           AS A FOURTH CAUSE OF ACTION
                              FOR RETALIATION UNDER
                       THE AMERICANS WITH DISABILITIES ACT
                              [Against Corporate Defendant]

          70.   Plaintiff repeats and realleges each and every allegation made in the above

paragraphs of this complaint.

          71.   SEC. 12203. [Section 503] states, “(a) Retaliation. - No person shall discriminate

against any individual because such individual has opposed any act or practice made unlawful

by this chapter or because such individual made a charge, testified, assisted, or participated in

any manner in an investigation, proceeding, or hearing under this chapter.

          72.   Defendants violated the above and Plaintiff suffered numerous damages as a

result.

          73.   Plaintiff hereby makes a claim against Defendants under all of the applicable

                                                  9
  
            Case 1:21-cv-07471 Document 1 Filed 09/07/21 Page 10 of 15




paragraphs of the ADA.

                              AS A FIFTH CAUSE OF ACTION
                              FOR DISCRIMINATION UNDER
                                 NEW YORK STATE LAW
                                  [Against All Defendants]

          74.   Plaintiff realleges and incorporates the allegations set forth in the paragraphs

above as though fully set forth herein.

          75.   New York State Executive Law § 296 provides that, “1. It shall be an unlawful

discriminatory practice: (a) For an employer or licensing agency, because of an individual's

age, race, creed, color, national origin, sexual orientation, military status, sex, disability,

predisposing genetic characteristics, marital status, or domestic violence victim status, to refuse

to hire or employ or to bar or to discharge from employment such individual or to discriminate

against such individual in compensation or in terms, conditions or privileges of employment.”

          76.   Defendants engaged in an unlawful discriminatory practice by discriminating

against the Plaintiff because of her sex/gender, disability and pregnancy related condition

leading to Plaintiff’s wrongful termination.

          77.   Defendants violated the section cited herein by discharging, creating and

maintaining discriminatory working conditions, and otherwise discriminating against the

Plaintiff on the basis of her sex/gender, pregnancy, and disability.

          78.   Plaintiff hereby makes a claim against Defendants under all of the applicable

paragraphs of New York State Executive Law Section 296.

          79.   Defendants violated the above and Plaintiff suffered numerous damages as a

result.

                              AS A SIXTH CAUSE OF ACTION
                               FOR RETALIATION UNDER
                                 NEW YORK STATE LAW
                                  [Against All Defendants]

          80.   Plaintiff realleges and incorporates the allegations set forth in the paragraphs


                                                10
  
          Case 1:21-cv-07471 Document 1 Filed 09/07/21 Page 11 of 15




above as though fully set forth herein.

        81.   New York State Executive Law §296(7) provides that it shall be an unlawful

discriminatory practice: “For any person engaged in any activity to which this section applies

to retaliate or discriminate against any person because he has opposed any practices forbidden

under this article.”

        82.   Defendants engaged in an unlawful discriminatory practice by retaliating against

Plaintiff with respect to the terms, conditions or privileges of employment on the basis of

Plaintiff’s opposition to the unlawful practices of Defendants.

        83.   Plaintiff makes a claim against Defendants under all of the applicable paragraphs

of New York State Executive Law Section 296.

                           AS A SEVENTH CAUSE OF ACTION
                             FOR AIDING AND ABETTING
                            UNDER NEW YORK STATE LAW
                                 [Against All Defendants]

        84.   Plaintiff repeats, reiterates and realleges each and every allegation made in the

above paragraphs of this Complaint as if more fully set forth herein at length.

        85.   New York State Executive Law §296(6) further provides that “It shall be an

unlawful discriminatory practice for any person to aid, abet, abet, incite, compel or coerce the

doing of any of the acts forbidden under this article, or to attempt to do so.”

        86.   Defendants engaged in an unlawful discriminatory practice by aiding, abetting,

compelling and/or coercing the discriminatory behavior as stated herein.

        87.   Plaintiff hereby makes a claim against Defendants under all of the applicable

paragraphs of New York State Executive Law.

        88.   Defendants violated the above and Plaintiff suffered numerous damages as a result.




                                               11
  
            Case 1:21-cv-07471 Document 1 Filed 09/07/21 Page 12 of 15




                         AS AN EIGHTH CAUSE OF ACTION
                          FOR DISCRIMINATION UNDER
                    THE NEW YORK CITY ADMINISTRATIVE CODE
                               [Against All Defendants]

          89.   Plaintiff repeats and re-alleges each and every allegation made in the above

paragraphs of this complaint as if fully set forth at length.

          90.   The Administrative Code of City of NY §8-107 [1] provides that “It shall be an

unlawful discriminatory practice: “(a) For an employer or an employee or agent thereof,

because of the actual or perceived age, race, creed, color, national origin, gender, disability,

marital status, sexual orientation or alienate or citizenship status of any person, to refuse to hire

or employ or to bar or to discharge from employment such person or to discriminate against

such person in compensation or in terms, conditions or privileges of employment.”

          91.   Defendants engaged in an unlawful discriminatory practice in violation of New

York City Administrative Code Title 8, by creating and maintaining discriminatory working

conditions and a hostile work environment, and otherwise discriminating against Plaintiff

because of her sex/gender.

          92.   Defendants violated the above and Plaintiff suffered numerous damages as a

result.

                          AS A NINTH CAUSE OF ACTION
                            FOR RETALIATION UNDER
                    THE NEW YORK CITY ADMINISTRATIVE CODE
                              [Against All Defendants]

          93.   Plaintiff repeats and re-alleges each and every allegation made in the above

paragraphs of this complaint as if fully set forth at length.

          94.   The New York City Administrative Code Tide 8, §8-107(7) provides that it shall

be unlawful discriminatory practice: “For an employer . . . to discharge . . . or otherwise

discriminate against any person because such person has opposed any practices forbidden

under this chapter….”


                                                 12
  
            Case 1:21-cv-07471 Document 1 Filed 09/07/21 Page 13 of 15




          95.   Defendants engaged in an unlawful discriminatory practice in violation of New

York City Administrative Code Tide 8, §8-107(7) by discriminating against Plaintiff because

of her opposition to the unlawful employment practices of Plaintiffs’ employer.

          96.   Defendants violated the above and Plaintiff suffered numerous damages as a

result.

                          AS A TENTH CAUSE OF ACTION
                        FOR AIDING AND ABETTING UNDER
                    THE NEW YORK CITY ADMINISTRATIVE CODE
                               [Against All Defendants]

          97.   Plaintiff repeats and re-alleges each and every allegation made in the above

paragraphs of this complaint as is fully set forth at length.

          98.   The New York City Administrative Code Title 8, §8-107(6) provides that it shall

be unlawful discriminatory practice: “For any person to aid, abet, incite, compel; or coerce the

doing of any of the acts forbidden under this chapter, or attempt to do so.”

          99.   Defendants engaged in an unlawful discriminatory practice in violation of New

York City Administrative Code Title 8, §8-107(6) by aiding, abetting, inciting, compelling and

coercing the above discriminatory, unlawful and retaliatory conduct.

          100.   Defendants violated the above and Plaintiff suffered numerous damages as a

result.

                        AS AN ELEVENTH CAUSE OF ACTION
                            FOR INTIMIDATION UNDER
                    THE NEW YORK CITY ADMINISTRATIVE CODE
                               [Against All Defendants]

          101.   Plaintiff repeats and re-alleges each and every allegation made in the above

paragraphs of this complaint as if fully set forth at length.

          102.   Section 8-107(19), entitled Interference With Protected Rights provides that “It

shall be an unlawful discriminatory practice for any person to coerce, intimidate, threaten or

interfere with, or attempt to coerce, intimidate, threaten or interfere with, any person in the


                                                13
  
          Case 1:21-cv-07471 Document 1 Filed 09/07/21 Page 14 of 15




exercise or enjoyment of, or on account of his or her having aided or encouraged any other

person in the exercise or enjoyment of, any right granted or protected pursuant to this section.”

       103.   Defendants violated the above section as set forth herein and Plaintiff suffered

numerous damages as a result.

                        AS A TWELFTH CAUSE OF ACTION
                       FOR SUPERVISOR LIABILITY UNDER
                   THE NEW YORK CITY ADMINISTRATIVE CODE
                              [Against All Defendants]

       104.   Plaintiff repeats and re-alleges each and every allegation made in the above

paragraphs of this complaint as is fully set forth at length.

       105.   Section 8-107(13) entitled Employer Liability for Discriminatory Conduct By

Employee, agent or independent contractor provides “An employer shall be liable for an

unlawful discriminatory practice based upon the conduct of an employee or agent which is in

violation of any provision of this section other than subdivisions one and two of this section. b.

An employer shall be liable for an unlawful discriminatory practice based upon the conduct of

an employee or agent which is in violation of subdivision one or two of this section only where:

(1) the employee or agent exercised managerial or supervisory responsibility; or (2) the

employer knew of the employee's or agent's discriminatory conduct, and acquiesced in such

conduct or failed to take immediate and appropriate corrective action; an employer shall be

deemed to have knowledge of an employee's or agent's discriminatory conduct where that

conduct was known by another employee or agent who exercised managerial or supervisory

responsibility; or (3) the employer should have known of the employee's or agent's

discriminatory conduct and failed to exercise reasonable diligence to prevent such

discriminatory conduct.”

       106.   Defendants violated the above section as set forth herein and Plaintiff suffered

numerous damages as a result.



                                                14
  
          Case 1:21-cv-07471 Document 1 Filed 09/07/21 Page 15 of 15




       WHEREFORE, Plaintiff demands judgment against all Defendants, jointly and

severally, in an amount to be determined at the time of trial plus interest, punitive damages,

attorneys’ fees, costs, and disbursements of action, and for such other relief as the Court deems

just and proper.

                                       JURY DEMAND

       Plaintiff demands a jury trial on all issues to be tried.


Dated: September 7, 2021
       New York, New York

                                                  DEREK SMITH LAW GROUP, PLLC
                                                  Attorneys for Plaintiff

                                                  /s/ Rachel Allen
                                                  ______________________________
                                                  Rachel Allen, Esq.
                                                  One Penn Plaza, Suite 4905
                                                  New York, New York 10119
                                                  212-587-0760




                                                15
  
